 

Exhibit 10.1

 

Brainstorm Cell Therapeutics Inc.

 

3rd Amendment to the Second Amended and Restated Director Compensation Plan

 

(adopted July 13, 2017)

 

This 3rd Amendment to the Second Amended and Restated Director Compensation Plan
is hereby adopted by the Board of Directors (the “Board”) of Brainstorm Cell
Therapeutics Inc. (the “Corporation”) and amends the Second Amended and Restated
Director Compensation Plan of the Corporation dated July 9, 2014, as amended by
the 1st Amendment to the Second Amended and Restated Director Compensation Plan
dated April 29, 2015 and the 2nd Amendment to the Second Amended and Restated
Director Compensation Plan dated February 26, 2017 (as amended, the “Plan”),
with effect from the date of adoption by the Board, as follows:

 

The following new paragraph is hereby added to the end of Section 6 of the Plan:

 

Third Chairperson Special Award. The chairperson of the Board of Directors of
the Corporation serving in such capacity on the date (the “Third Special Award
Date”) of the adoption of the 3rd Amendment to the Second Amended and Restated
Director Compensation Plan shall automatically be granted on the Third Special
Award Date, a nonqualified stock option to purchase 12,000 shares of Common
Stock (subject to appropriate adjustment in the case of stock splits, reverse
stock splits and the like) of the Corporation, governed by the terms and
conditions of a stock option agreement substantially in a form previously
approved by the Board, and subject to all the terms and conditions of the Plan
and the 2014 Global Share Option Plan, at an exercise price per share of the
Common Stock equal to $0.75 per share of the Common Stock on the Third Special
Award Date, which option shall be fully vested and exercisable on the date of
grant (the “Third Chairperson Special Award”). For the avoidance of doubt, this
is a one-time award made only to the chairperson serving on the Third Special
Award Date and not a recurring grant. The Third Chairperson Special Award shall
be in addition to any other special award, any Chair Option Award or Chair Stock
Award set forth in Section 2 above or any Annual Award, Committee Award or
Committee Chairperson Award (under Sections 3, 4 or 5, respectively), to which
such chairperson may be entitled.

 



 

 